[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS AND OBJECTION THERETO
The plaintiff brought this action to recover for injuries alleged to have been sustained by a defective condition of a public sidewalk in the Town of Hartford which caused him to fall. The defendant, City of Hartford, impleaded the Metropolitan District in a Third Party Complaint. The third party defendant then moved to dismiss the complaint of the plaintiff in that he failed to comply with the notice provisions of G.S. 13a-149 as to it.
The plaintiff herein has brought this action against the defendant City of Hartford which has in its answer admitted notice under G.S. 13a-149. It is the defendant City of Hartford who has impleaded the third-party defendant. The third-party complaint in its present form is not clear as to the grounds of such claim and the third-party defendant has failed to use the procedures available to make that determination. Although the third-party defendant may assert any defenses which the third-party plaintiff may have against the plaintiff, Gino's Pizza of East Hartford, Inc. v. Kaplan, 193 Conn. 135, 142, defenses which the third-party defendant has against the third-party plaintiff must be asserted against the third-party plaintiff.
For the above reasons the motion to dismiss is denied and the objection thereto is sustained.
CORRIGAN, J.